Exhibit 10.1
 
AMENDMENT TO
CHANGE OF CONTROL AGREEMENT
 
THIS AMENDMENT TO CHANGE OF CONTROL AGREEMENT is made effective February 9,
2015, by and between SurModics, Inc. (the “Company”) and Charles W. Olson
(“Executive”).
 
WHEREAS, Company and Executive previously entered into that certain Change of
Control Agreement dated as of February 9, 2012 (the “Agreement”);
 
WHEREAS, Company and Executive desire to amend the Agreement to extend the term
of the Agreement.
 
NOW, THEREFORE, Company and Executive, intending to be legally bound, agree as
follows:
 
1.           Section 1 of the Agreement is hereby amended and restated as
follows:
 
1.           Term of Agreement.  Except as otherwise provided herein, this
Agreement shall commence on the date executed by the parties and shall continue
in effect until the twelve-month anniversary of the date on which a Change of
Control occurs.  Notwithstanding the foregoing, if at any time during the term
of this Agreement and prior to a Change of Control, Executive’s employment with
the Company terminates for any reason or no reason, or if Executive no longer
serves as an executive officer of the Company, this Agreement shall immediately
terminate, and Executive shall not be entitled to any of the compensation and
benefits described in this Agreement.  Any rights and obligations accruing
before the termination or expiration of this Agreement shall survive to the
extent necessary to enforce such rights and obligations.
 
2.           Except as expressly amended and restated herein, the Agreement, as
previously and hereby amended, remains in full force and effect.  All
capitalized terms used and not otherwise defined herein shall have the meanings
given them in the Agreement.
 
IN WITNESS WHEREOF, Company and Executive have executed this Amendment to Change
of Control Agreement effective as of the date set forth in the first paragraph.
 

  SurModics, Inc.        
 
By
/s/ Bryan K. Phillips     Its: SVP, Legal and Human Resources                  
        /s/ Charles W. Olson

 